IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                           AT JACKSON
                              Assigned on Briefs June 3, 2008

                    STATE OF TENNESSEE v. JOHNNY B. COX

                      Appeal from the Circuit Court for Madison County
                           No. 07-240     Donald H. Allen, Judge




                     No. W2007-02430-CCA-R3-CD - Filed July 10, 2008



The defendant, Johnny B. Cox, was convicted by a Madison County Circuit Court jury of two counts
of assault, a Class A misdemeanor. He was sentenced to the maximum sentence of eleven months
and twenty-nine days for each count, to be served consecutively, with his release eligibility set at
seventy-five percent. The defendant was ordered to pay a fine of $2500 for the first count and a fine
of $500 for the second count. In this appeal, the defendant raises the issue of whether the evidence
was sufficient to support his convictions. We affirm the judgments of the trial court.

      Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

JOSEPH M. TIPTON , P.J., delivered the opinion of the court, in which ALAN E. GLENN and D. KELLY
THOMAS, JR., JJ., joined.

George Morton Googe, District Public Defender, and Gregory D. Gookin, Assistant Public
Defender, for the appellant, Johnny B. Cox.

Robert E. Cooper, Jr., Attorney General and Reporter; Leslie E. Price, Assistant Attorney General;
James G. Woodall, District Attorney General; and Shaun Alan Brown, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                            OPINION

        This case relates to the defendant’s altercation with Bobby Humble and William Humble in
the parking lot of the Pay-Less Motel in Jackson, Tennessee. The defendant, Johnny B. Cox, was
originally charged with two counts of aggravated assault, a Class C felony, but was found guilty on
two counts of the lesser charge of misdemeanor assault.

       At the trial, Bobby Humble testified that on the evening of December 21, 2006, he was at
the Pay-Less Motel in Jackson, Tennessee where he both lived and worked. He said the motel’s
manager told him that the defendant was not supposed to be on the property at that time. He said
that when he saw the defendant on the property that day, he and his son, William Humble,
approached the defendant and asked him to leave the property. He said that there were four or five
other people with the defendant and that he told the defendant that there was not going to be any
fighting. He said that when he turned his back on the defendant, “the lights went out” and he was
evidently knocked unconscious. He said he did not remember anything else until he was at the
hospital. He said he stayed at the hospital for three days. He stated that he had a brain injury and
that the medical bills were about $8,000. He said that he still got dizzy from his injuries. He said
that he and William had been getting ready to drink before the incident but that they had not yet had
anything to drink.

         William Humble testified that he was also living and working at the Pay-Less Motel in
Jackson, Tennessee, on December 21, 2006. He said that the motel manager had asked him and his
father to make sure that people who were not supposed to be there left the property. He said that
when he and his father saw the defendant on the property, they approached him and asked him to
leave because he was not supposed to be there. He said that the defendant repeatedly asked them
why he had to leave the property. He said that after turning around he felt something hit the side
of his face near his eye and that he “went down.” He said that was all he remembered. He said that
when he got up, he saw his father lying on the ground and went over to lie on top of him. He said
that after a short time passed, he got up and went to his mother’s room to get help. He said that it
felt like he had been hit by a bottle and that he had seen the defendant drinking beer from a bottle
before he was hit. He said that his eye was swollen, that his nose was bleeding, and that he went to
the hospital where he was treated and released for his injuries. He said his medical bills were about
$450.

        William Humble testified that his father was taken to the hospital in an ambulance. He said
that his father’s eye “was really messed up” and that there was a knot on the back of his father’s
head the size of a golf ball that was bleeding. He said that neither he nor his father had anything in
their hands when they approached the defendant that night. He said neither he nor his father ever
struck the defendant that night.

       On cross-examination, William admitted that he and his father had been drinking prior to the
incident and had each had about six beers in the four hours before the incident. He said that he did
not have any permanent damage from being hit in the head.

        Ronald Stoots testified that he was living at the Pay-Less Motel when the incident occurred.
He said that he knew both Bobby Humble and William Humble were the maintenance men at the
motel. He said he was home on the night of December 21, 2006, and saw what happened to the
victims. He said he opened his room door and heard some loud voices and saw the victims speaking
with the defendant. He testified that he heard Bobby say, “There’s not going to be any trouble.
There’s not going to be any fight out here. Ya’ll people have to leave.” He said that the defendant
struck Bobby in the head with a beer bottle and Bobby fell to the ground. He said that the defendant
then struck William in the head with the same beer bottle, breaking it, and that William fell to the
ground. He said that the defendant and another man began to kick both Bobby and William while
they were on the ground. He said he grabbed his robe and walked toward them, telling them that
was enough. He said the men stopped kicking the victims and walked off. He said that a girl who
was with the defendant started her car, the defendant got in, and they drove off.

                                                 -2-
        Stoots testified that he called 9-1-1 because Bobby was not responding to him. He said that
Bobby’s face was bloody. He said that William had a gash on his head near his eye. He said that
William did not move for ten or twelve minutes. He testified that neither Bobby nor William had
anything in their hands before the incident. He said he knew the defendant was not supposed to be
on the property at the time of the incident because he had been in the office when the motel manager
told Bobby and William not to let the defendant on the property. He said that William did not get
up and walk around before the ambulance and police arrived.

        Moniqua Helms testified for the defense that the defendant was her uncle and that she was
at the Pay-Less Motel the night of the incident. She stated that she went there to visit the defendant
who had just gotten out of jail. She said that a man approached the defendant and that the defendant
asked the man why he had let people go into the defendant’s apartment and steal his things when
the defendant had been arrested there three or four nights earlier. She said that a smaller man with
glasses approached the defendant, as well. She said that the first man said they had not let anyone
take the defendant’s things and that the second man started cussing. She said that the first man hit
the defendant. She said that she pulled her car away before the men got on it. On cross-
examination, she testified that she got out of her car after moving it because she was nervous. She
said she got back into her car and left. She said that she could not hear what William Humble said
to the defendant when he approached them. She said that several people, about fifteen, rushed up
and that she could no longer see the defendant or either of the victims. She said that she left and did
not return to pick up the defendant.

      The defendant did not testify. The jury found the defendant guilty of assaulting Bobby
Humble and guilty of assaulting William Humble.

         The defendant challenges the sufficiency of the convicting evidence. He argues that the
victims’ testimony was inconsistent, with each other and with the testimony of Ronald Stoots. He
notes that Bobby testified that he and William had not been drinking, while William testified that
they had consumed a twelve pack of beer in the four-hour period before the incident. He also states
that William testified he left his father to have his mother call for medical assistance but that Stoots
testified William never got up until the ambulance arrived. The state counters that the testimony
sufficiently establishes that the defendant brutally attacked the two victims with a beer bottle and
caused bodily injuries to both.

        Our standard of review when the defendant questions the sufficiency of the evidence on
appeal is “whether, after viewing the evidence in the light most favorable to the prosecution, any
rational trier of fact could have found the essential elements of the crime beyond a reasonable
doubt.” Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979). We
do not reweigh the evidence, but presume that the jury has resolved all conflicts in the testimony and
drawn all reasonable inferences from the evidence in favor of the state. See State v. Sheffield, 676
S.W.2d 542, 547 (Tenn. 1984); State v. Cabbage, 571 S.W.2d 832, 835 (Tenn. 1978). Questions
regarding witness credibility, conflicts in testimony, and the weight and value to be given to
evidence were resolved by the jury. See State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).



                                                  -3-
        The defendant was convicted of two counts of assault, which is when a person
“[i]ntentionally, knowingly or recklessly causes bodily injury to another.” T.C.A. § 39-13-
101(a)(1). In the light most favorable to the state, the evidence shows that the defendant hit both
victims with a beer bottle in the back of the head causing bodily injury. The defendant’s argument
that the victims’ testimony was inconsistent invites us to reweigh the evidence and draw our own
conclusions. This is the province of the jury, which we may not invade upon appellate review. See
Sheffield, 676 S.W.2d at 547; Cabbage, 571 S.W.2d at 835. The evidence is sufficient to support
the defendant’s assault convictions.

       Based on the foregoing and the record as a whole, we conclude that the evidence is sufficient
to support the defendant’s convictions of assault. We affirm the judgments of the trial court.



                                                      ___________________________________
                                                      JOSEPH M. TIPTON, PRESIDING JUDGE




                                                -4-